Citation Nr: 0802259	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability 
evaluation for a ventral hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina; which granted service 
connection for ventral herniorrhaphy with residuals scar, 
evaluated as noncompensable, effective January 7, 2004; and 
denied entitlement to service connection for hearing loss and 
tinnitus.  Thereafter, the New York, New York, RO assumed 
jurisdiction.  

This matter was previously remanded by the Board in June 
2007.  


FINDINGS OF FACT

1. The veteran does not have hearing loss for VA purposes in 
his right ear.  

2.  Any current left ear hearing loss is not of service 
origin.  

3.  Any current tinnitus is not of service origin.  

4.  The veteran's service-connected post-operative ventral 
hernia is manifested by an asymptomatic 11 cm. by 1.5 cm. 
scar, without recurrence, need for a belt, or weakness of the 
abdominal wall. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  The criteria for a compensable disability evaluation for 
residuals of a status post ventral herniorrhaphy, to include 
scars, have not been met at anytime.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
4.118, Diagnostic Codes 7339, 7801, 7802, 7803, 7804, 7805 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

The Court has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


In February 2004 and June 2007 VCAA letters VA informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence he was responsible for 
obtaining.  The June 2007 letter provided notice with regard 
to effective dates and ratings.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  Any notice error will 
be presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The letters did tell the veteran to submit medical evidence 
in his possession, and to tell VA about relevant evidence and 
that it was his responsibility to ensure that VA received the 
evidence.  He was thereby put on notice to submit relevant 
evidence in his possession and he was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the June 2007 notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

As to the issue of an initial evaluation for residuals of a 
ventral hernia repair, this appeal arises from disagreement 
with the initial evaluations following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Diseases of the central nervous system will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1137; 38 C.F.R. §§ 3.307, 3.309.  VA has traditionally 
treated sensorineural hearing loss as a disease of the 
central nervous system.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that 
hearing loss be shown as defined in that regulation at the 
time of separation from service, if there is sufficient 
evidence to demonstrate a relationship between the veteran's 
service and his current disability.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran maintains that he currently has hearing loss as a 
result of exposure to noise on the firing range while in 
service.  

Service medical records reveal that at the time of a November 
1979 enlistment examination, the veteran was noted to have 
decibel level readings of 5, 5, 5, 5, and 5 in the left and 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  At the 
time of a May 1980 audiological examination, the veteran had 
decibel level readings of 20, 15, 10, and 20 in the right ear 
and 15, 10, 15, and 15, in the left ear at 500, 1000, 2000, 
and 4000 Hertz.  

On a January 1981 audiological evaluation, the veteran had 
decibel level readings of 0, 5, 0, 5, and 10 in the left ear 
and 15, 10, 0, 0, and 5 in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  

In April 1981, the veteran was seen with complaints of 
hearing problems for six months.  He was noted to have a 
eustachian tube infection.  

At the time of a July 1982 audiological evaluation, the 
veteran had decibel level readings of 35, 20, 25, 15, and 20 
in the left ear and 15, 5, 10, 10, and 10 in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  

At a September 1982 audiological examination, the veteran was 
noted to have decibel level readings of 25, 10, 10, 15, and 
15 in the left ear and 25, 15, 20, 20, and 20 in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In October 1982, the veteran was seen with complaints of a 
sensation of suction of air that caused pain when a noise was 
sounded.  The left ear was noted to be worse than the right.  
Physical examination revealed no pathology.  The veteran was 
told to wear ear plugs.  

At the time of an October 1982 audiological evaluation, the 
veteran was noted to have decibel level readings of 5, 5, 0, 
and -5 in the right ear and 0, 0, 0, and 0 in the left ear at 
500, 1000, 2000, and 4000 Hertz.  Hearing was noted to be 
within normal limits.  

VA outpatient treatment records dated from February 1998 to 
June 2000 contain no findings referable to hearing loss or 
tinnitus.  In January 2000, it was reported that a "systems 
review" had been performed and all positive findings were 
checked off.  Spaces next to entries for ear pain and hearing 
loss were left blank and not checked off.

In his initial application for benefits received in January 
2004, the veteran reported that tinnitus and hearing loss had 
begun in 1983, but noted no treatment for these disabilities 
prior to the "present."

The veteran was afforded a VA examination in September 2004.  
The examiner noted that a review of the claims folder 
revealed that the veteran had hearing within normal limits at 
the time of his entrance into service and at the time of 
August 1981 and July 1982 audiological examinations.  The 
examiner noted that the veteran served in the Army from 1980 
through 1983 and that he reported decreased hearing with a 
constant "escaping air" sound in the left ear.  The veteran 
indicated that on a scale from 1-10 he rated his tinnitus as 
a 10.  

The veteran reported that he was exposed to noise while at 
the firing range.  He noted that he wore ear protection 
devices.  Occupational and noise exposure were denied.  The 
veteran stated that he suffered ear infections in the left 
ear while in service.  He noted that he reported the onset of 
hearing loss and tinnitus at the time of discharge from the 
military.  He denied any medication at this time.  

Audiological evaluation revealed decibel level readings of 
15, 10, 10, 15, and 15 in the right ear and 10, 15, 15, 25, 
and 30 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 94 percent in the 
right ear and 92 percent in the left ear.  

The examiner indicated that right ear hearing was within 
normal limits for all tested frequencies.  Left ear testing 
revealed hearing within normal limits from 250 to 3000 Hertz 
sloping to a mild sensorineural hearing loss at 4000 Hertz 
and rising to within normal limits thereafter.  Speech 
recognition scores were noted to be excellent, bilaterally.  
The examiner indicated that right ear testing was within 
normal limits while left ear testing revealed mild 
sensorineural hearing loss at 4000 Hertz.  

The examiner stated that given the fact that all hearing 
screening completed while the veteran was in the service was 
normal and that the veteran stated that he wore hearing 
protection devices while at the firing range, it was not 
likely that the veteran's current hearing loss and subjective 
tinnitus were due to military service.  

At the time of a January 2005 outpatient visit, the veteran 
was noted to have mild sensorineural hearing loss in the left 
ear.  In February 2005, the veteran was noted to have 
tinnitus along with hearing within normal limits.  

At a private audiological examination in April 2005, the 
veteran had decibel level readings of 10, 10, 10, 10, and 15 
in the right ear and 10, 10, 15, 10, and 15 in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
was 96 percent in the right ear, and 72 percent in the left.

The veteran reported having been in the military over twenty 
years ago and of having sensitivity to loud sounds.  He had 
intermittent tinnitus on the left (a whooshing sound) and 
occasional imbalance.  His hearing was found to be normal in 
both ears.

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability as 
defined in 38 C.F.R. § 3.385.

The veteran has not satisfied the "current disability" prong 
of his service connection claim for right ear hearing loss.  
The September 2004 VA examination falls short of the required 
thresholds for right ear hearing loss as does the April 2005 
private audiology examination.  There is no other clinical 
evidence of right ear hearing loss as defined in 38 C.F.R. 
§ 3.385.  Without a showing of a current hearing loss 
disability as defined by VA regulations, entitlement to 
service connection is not possible.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In contrast, the veteran has satisfied the "current 
disability" prong of his service connection claim of left ear 
hearing loss.  The September 2004 VA examination reflects 
speech recognition testing of 92 percent, which shows current 
hearing loss for VA purposes.

The veteran's reports of in-service noise exposure and the 
service medical records showing eustachian tube infection, 
and complaint of ear pain all serve to satisfy the 
requirement that there be an ins-service disease or injury.

As to the question of whether a causal relationship exists 
between any hearing loss and his active service, the first 
post-service reports of left ear hearing abnormalities 
occurred on the veteran's application for benefits in 2004 
(although correspondence from his representative indicates 
the veteran was preparing to make a claim as early as 
December 2003).  

In any event, the fact remains that there is no clinical or 
other contemporaneous evidence of left ear hearing loss for 
approximately 20 years after service.  The only competent 
medical opinion, namely that of the VA examiner, is against a 
link between current hearing loss and service.

The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

The veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  Barr.  The Board must, 
however, weight the veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson.

The veteran has reported a continuity of symptomatology only 
after filing his claim for benefits.  When given the chance 
to report such symptomatology during VA treatment in January 
2000, he did not do so.  The absence of any contemporaneous 
reports prior to 2004, the absence of hearing loss on 
examinations in service, and the opinion of the VA examiner 
are more probative than the veteran's statements made during 
the course of his claim for benefits.  The weight of the 
evidence is thus, against the claim, and it is denied.


In the instant case, the veteran's first hearing-related 
diagnosis occurred at the time of his September 2004 VA 
examination, more than 20 years after discharge and the first 
contemporaneous reports of hearing loss occurred only 
slightly earlier.  An absence of relevant evidence for such 
duration weighs against the veteran's claim of service 
connection.  Maxson, supra.

Much of what has been said about the left ear can also be 
said with regard to the tinnitus claim.  In recent years, 
after filing a claim, the veteran has reported a continuity 
of symptomatology.  On the other hand, there are no 
contemporaneous reports of tinnitus during service or for 20 
years thereafter.  Again, the only competent opinion as to 
medical etiology was provided by the VA examiner, and that 
opinion is against the claim.

The Board finds that the contemporaneous record and the VA 
examiner's opinion are more probative than the recent reports 
of a continuity of symptomatology.  As such, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, and it is denied.  
38 U.S.C.A. § 5107(b).  

Ventral Hernia

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection is currently in effect for status post 
ventral herniorrhaphy with residual scar rated as 
noncompensable.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 0 percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted.  An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation.  An area or 
areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation. Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation.  Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation.  Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)  Under diagnostic 
code 7805, scars, other; are rated on limitation of function 
of affected part.

The veteran was afforded a VA examination in May 2004.  At 
that time, the veteran was noted to have an "ok" appetite 
with no nausea or vomiting.  His weight was stable and there 
were regular bowel movements.  There were no urinary 
symptoms.  The veteran complained of incisional scar pain and 
intermittent swelling for 6 to 7 years.  

Physical examination of the abdomen revealed it was obese.  
There was no tenderness and no distention.  Bowel sounds were 
normal.  There was a 4.5 inch epigastric vertical scar with 
no masses or organomegaly.  There was no visible or palpable 
hernia.  A diagnosis of ventral hernia repair in 1981 with no 
evidence of recurrence was rendered.  

A May 2004 VA scar examination revealed a vertical scar in 
the mid abdomen area.  It measured 10 x .3 cm.  There was no 
pain on scar examination.  There was also no adherence to the 
underlying tissue.  The scar was entirely atrophic.  It was 
not unstable and there was no elevation or impression.  There 
was also no keloid formation, edema, or inflammation.  There 
was erythema of the entire scar.  There was no limitation of 
motion or area of induration.  There was also no 
disfigurement.  

In a July 2004 outpatient treatment record, the impression 
was that the veteran was had had a recurrence of hernia a few 
months ago.  The veteran reported that the hernia was easily 
reducible and that he had regular bowel movements with no 
blood.  He was offered the option of surgery, and would 
advise the VA Medical Center in the following week if he 
wanted such surgery.  The record contains no indications that 
he underwent surgery.  

In June 2007, the Board remanded this matter for further 
development, to include a VA examination.  

In June 2007, the veteran was afforded an additional VA 
examination.  The examiner reported that the veteran had 
weight gain for the past 10 years.  He also reported 
intermittent abdominal pain when sitting upright, which was 
relieved by lying down.  He had undergone no treatment, 
hospitalization or surgery.  There were no effects on his 
activities of daily living.  

Physical examination of the abdomen revealed that the veteran 
was obese.  There was a vertical epigastric scar above the 
umbilicus.  There was no ventral hernia.  There were also no 
masses, organomegaly, tenderness, or distention.  The 
extremities had no edema.  The diagnosis was again ventral 
hernia repair in 1981 with no signs of recurrence was 
rendered.  

At a June 2007 VA scar examination, the veteran was noted to 
have a scar on his central abdomen.  It measured 11 x 1.5 cm.  
There was no pain on examination and there was no adherence 
to the underlying tissue.  The texture of the skin was shiny.  
The scar was not unstable and there was no elevation or 
depression.  The scar was superficial and not deep.  There 
was no inflammation or edema and no keloid formation.  The 
scar was pink.  There was no area of induration and no 
limitation of motion.  There was also no disfigurement.  A 
diagnosis of a surgical scar was rendered.  

Although the veteran has reported occasional scar pain, no 
competent medical evidence of record exists showing weakening 
of the abdominal walls or the need for a supporting belt at 
any time.  Therefore, the veteran's disability has not met 
the requirements a compensable rating under DC 7339 at any 
time since the effective date of service connection.  

With regard to the veteran's contentions of abdominal pain 
due to a ventral hernia, the Board notes that the veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, or undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He is 
therefore, not competent to attribute his pain to the hernia.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Pursuant to the applicable rating criteria, a 20 percent 
evaluation, the next higher evaluation, is not warranted at 
any time.  

An increased evaluation under DC 7801 or 7802 is not 
warranted as the scar is not deep, and does not exceed (or 
even approximate) 39 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803, as the 
veteran's scar has not been shown to be unstable.  As to DC 
7804, the Board notes that while the veteran has reported 
occasional pain, there were no findings of pain on repeated 
examinations.  As to DC 7805, the veteran has not been shown 
to have limitation of motion based upon his ventral hernia 
scar.  

The weight of the evidence is that the veteran has not met 
any of the criteria for a compensable schedular evaluation at 
any time since the effective date of service connection.  The 
appeal is therefore, denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been hospitalized for his service-
connected ventral hernia repair at any time since the 
effective date of service connection.  His ventral hernia 
repair residuals have also not been reported to cause any 
interference with employment.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Service connection for hearing loss disability is denied.  

Service connection for tinnitus is denied.  

A compensable evaluation for a ventral hernia repair at any 
time is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


